Citation Nr: 0924536	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-24 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a respiratory 
disorder to include as due to herbicide exposure and asbestos 
exposure.  

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to 
June 1970

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board hearing at the RO in 
July 2006.  

The issues on appeal were previously before the Board in July 
2007 when they were remanded for additional evidentiary 
development.  

The issue of entitlement to service connection for a 
respiratory disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will inform 
the Veteran if any further action is required on his part.  


FINDINGS OF FACT

1.  Hearing loss for VA purposes was not present during 
active duty or for years thereafter and there is no competent 
evidence of record linking currently existing hearing loss to 
the Veteran's active duty service.  

2.  Hepatitis C was not present during active duty or for 
years thereafter and there is no competent evidence of record 
linking currently existing hepatitis C to the Veteran's 
active duty service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's military service, and sensorineural hearing 
loss may not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).

2.  Hepatitis C was not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disabilities on appeal.  
Specifically, the discussions in December 2003, and April 
2008 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
service connection for hearing loss and hepatitis C.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claims decided herein 
has been accomplished and that adjudication of the claims, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the December 2003 and April 2008 
VCAA letters and he was also provided with notice of the 
types of evidence necessary to establish an effective date or 
a disability evaluation for the issues on appeal in May 2006 
and April 2008 letters.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The Veteran has been afforded appropriate VA 
examinations.  

VA opinions with respect to the issues on appeal were 
obtained in June 2008 and July 2008.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions obtained in this case are more than adequate, as 
they are predicated on a full reading of the private and VA 
medical records in the Veteran's claims file.  The opinions 
consider all of the pertinent evidence of record, to include 
current VA and private medical records as well as the service 
treatment records and the Veteran's self-reported medical 
history, and provide complete rationales for the opinion 
stated and a rationale for why the hepatitis C opinion cannot 
be provided without resort to speculation, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining VA 
examinations or opinions with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The Board finds that 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the Veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues on appeal do not involve simple diagnoses or 
medical assessments.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide more than simple medical 
observations such as noting that his hearing acuity had 
decreased.  The Veteran is not competent to provide a complex 
medical opinion regarding the etiology of the claimed 
disabilities.  See Barr.  Nor is the Veteran competent to 
provide lay evidence as to the exact extent of his hearing 
loss in terms of audiological levels in Hertz.  He is not 
competent to provide an opinion as to the etiology of the 
hepatitis C.  


Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304. 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Organic disease of the nervous system such as sensorineural 
hearing loss will also be presumed to have been incurred in 
or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA regulation provides that, with chronic disease shown as 
such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 38 C.F.R. § 3.303(b). 

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 
6 Vet. App. 465 (1994).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Entitlement to service connection for bilateral hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In December 2003, the Veteran submitted a claim of 
entitlement to service connection for bilateral hearing loss.  
The Veteran testified before the undersigned in July 2006 
that he experienced acoustic trauma during active duty when 
an ammunition dump exploded sometime between March and June 
of 1970.  He was later subjected to acoustic trauma while 
serving as a tank commander in Vietnam.  The first time he 
realized he had problems with his hearing was in the 1980's 
when he had his hearing examined in connection with his 
National Guard service.  

The Board notes there is no evidence of record indicating 
that the Veteran participated in combat.  

There is competent evidence of record of the current 
existence of hearing loss for VA purposes.  On the authorized 
audiological evaluation in June 2008, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
30
50
LEFT
30
35
30
60
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.  
At the time of the examination, the Veteran reported he was 
exposed to acoustic trauma when an ammunition depot exploded 
during active duty.  He informed the examiner that he had had 
problems with his hearing since that time, particularly in 
the left ear.  He reported a history of post-service 
occupational noise exposure employed as an iron worker and as 
an owner/operator of truck hauling heavy equipment.  

The claim must be denied, as there is no competent evidence 
of record linking the currently existing hearing loss to the 
Veteran's active duty service.  

The service treatment records were silent as to complaints 
of, diagnosis of or treatment for hearing loss.  At the time 
of the enlistment examination which was conducted in August 
1967, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
-5(5)
-5(5)
Not 
reported
5(10)
LEFT
10(25)
10(20)
5(15) 
Not 
reported
5(10)

(Prior to November 1967, the service department reported 
audiometric test results under American Standard Associates 
(ASA) values.  The Department of Defense adopted the 
International Standards Organization (ISO) values in November 
1967. In July 1966, the VA adopted the ISO standard, which is 
the standard applied in 38 C.F.R. § 3.385.  The figures in 
parentheses represent the conversion from the ASA to the ISO 
values.)

The report of the Veteran's separation examination is of poor 
quality.  Presumably, the examination was conducted sometime 
around the time of the Veteran's June 1970 discharge from 
active duty.  It appears that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
10
5
0
10
10

There was no finding of hearing loss included on the report 
of the separation examination.  

An audiogram was conducted in October 1986 in connection with 
the Veteran's Army Reserve service.  Pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
20
LEFT
15
20
10
20
35

This is the first competent evidence of the presence of 
hearing loss for VA purposes.  The evidence is dated more 
than 15 years after the Veteran's discharge and does not 
indicate in any way that the hearing loss documented at this 
time is etiologically linked to the Veteran's active duty 
service.  

The Veteran submitted a statement from an employee of Sonray 
Hearing Aid Center which indicates that the Veteran was 
examined in June 2006.  The author of the letter noted that 
the veteran had a distinct "V" notch in his left ear at 
4000 Hertz which can only be caused by noise.  It was noise 
induced loss.  A graphical representation of hearing testing 
was included.  This document does not provide competent 
evidence of a link between currently existing hearing loss 
for VA purposes and the Veteran's active duty service.  While 
there is an annotation that the Veteran had noise induced 
hearing loss, the Veteran's active duty military service is 
not referenced at all.  The Board notes there is evidence of 
post-service acoustic trauma.  

The only evidence of record which indicates that the 
currently existing hearing loss was etiologically linked to 
the Veteran's active duty service is the Veteran's own 
allegations and testimony and those of his representative.  
To the extent that the veteran and his representative contend 
that he had hearing loss as a result of his active duty 
service, the Board finds they are not competent.  The Veteran 
is competent to report that he experienced a decrease in 
hearing acuity.  He is not competent to provide an opinion as 
to the cause of the reduction in the hearing acuity.  
Furthermore, there is a lack of continuity of symptomatology.  
The Veteran testified before the undersigned that he first 
noticed a problem with his hearing in 1985 or 1986 during an 
examination for his National Guard service.  

There is competent evidence of record which indicates that 
the currently existing hearing loss for VA purposes was not 
etiologically linked to the Veteran's active duty service.  
The examiner who conducted the June 2008 VA examination 
observed that the Veteran had hearing within normal limits 
from 500 Hertz to 4000 Hertz at the time of both the 
enlistment examination and the separation examination.  He 
also noted that hearing testing conducted in 1986 was also 
consistent with hearing sensitivity within normal limits for 
both the right and left ear with the exception of mild loss 
noted at 4000 Hertz in the left ear.  The examiner wrote 
that, in the absence of clinical or research evidence 
supportive of a delayed onset hearing loss attributable to 
acoustic trauma and, given the Veteran's self-report of a 
gradually progressive hearing loss and given a history of 
occupational nose exposure following separation from service, 
it was less likely than not that his current bilateral 
hearing loss was attributable to military service.  The 
examiner noted that a gradually progressive hearing loss is a 
finding which is inconsistent with a reported history of 
acoustic trauma.  

The Board finds the etiology opinion included in the June 
2008 VA examination to be probative evidence of a lack of a 
link between active duty and the current hearing loss.  The 
opinion was based on an interview with the Veteran, a 
physical examination and a review of medical evidence in the 
claims file.  The examiner provided reasons and bases for his 
opinion which was supported by references to the medical and 
historical evidence of record.  

The veteran's service records are pertinently negative for 
hearing problems, and there are no medical records for more 
than a decade and a half after service showing complaints, 
treatment, or diagnosis of hearing loss.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition]; Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability].  

There is no competent evidence of record documenting the 
presence of hearing loss for VA purposes within one year of 
the Veteran's discharge which would allow for a grant of 
service connection for sensorineural hearing loss on a 
presumptive basis.  There are no medical records associated 
with the claims file which are dated within one year of the 
Veteran's discharge.  While the Veteran is competent to 
report on the presence of a decrease in hearing acuity after 
discharge, he is not competent to provide an accurate 
determination of the extent of the hearing loss in Hertz 
without specialized training which he does not have.

There is no indication that the Veteran's hearing loss was 
due, in any way, to the Veteran's National Guard service.  
There is no evidence which supports this fact pattern and the 
Veteran has not alleged such a fact pattern.  


Entitlement to service connection for hepatitis C

The Veterans Benefits Administration (VBA) has issued Fast 
Letter 04-13 which noted that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  In Fast Letter 04-13 it was further indicated that 
"occupational exposure to HCV [hepatitis C virus] may occur 
in the health care setting through accidental needle sticks. 
A veteran may have been exposed to HCV during the course of 
his or her duties as a military corpsman, a medical worker, 
or as a consequence of being a combat veteran."  The Fast 
Letter indicated that the large majority of hepatitis C 
infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use, and provided further that 
despite the lack of scientific evidence as to Hepatitis C 
transmission by air gun vaccine injectors this was at least 
biologically plausible.


In December 2003, the Veteran submitted a claim of 
entitlement to service connection for hepatitis C.  At the 
time of the July 2006 videoconference hearing conducted by 
the undersigned, it was noted that the Veteran had some 
tattoos prior to active duty service but did not have 
hepatitis C prior to service nor any risk factors following 
service.  The Veteran's representative opined that it was 
plausible that the hepatitis C was the direct result of dirty 
needles or lack of proper hygiene of the equipment used to 
inoculate the Veteran prior to his service in Vietnam.  The 
Veteran testified that he did not have any risk factors for 
hepatitis C following service.  He thought he was first 
diagnosed with hepatitis in 1991 or 1992.  None of the 
physicians who treated the disease provided the Veteran with 
any opinion as to the etiology of the hepatitis.  

There is competent evidence of record of the current 
existence of Hepatitis C.  VA clinical records include 
diagnoses of the disorder.  The claim must be denied, 
however, as there is no competent evidence of record linking 
the currently existing hepatitis C to the Veteran's active 
duty service.  

The service treatment records were silent as to complaints 
of, diagnosis of or treatment for hepatitis C.  There was an 
annotation on the report of the enlistment examination which 
indicated that the Veteran had tattoos on both the right and 
left forearms at the time of his enlistment.  There is no 
evidence of the presence of hepatitis C for many years after 
discharge.  As noted above, the Veteran has indicated that he 
was first diagnosed with the disorder in the 1990's, more 
than 20 years after his discharge.  

A July 2002 VA clinical record includes the annotation that 
the Veteran had hepatitis C which was diagnosed in 1995.  

The Veteran completed a risk factors for hepatitis 
questionnaire in December 2004.  He denied intravenous drug 
use, intranasal cocaine, high-risk sexual activity, 
hemodialysis, blood transfusions and acupuncture with 
non-sterile needles.  He also denied having been exposed to 
contaminated blood or fluids while working as a health care 
professional.  He indicated that he had tattoos or body 
piercings, and that he had shared toothbrushes and 
razorblades.  He did not elaborate on his positive answers.  

In a December 2004 statement, the Veteran reported that one 
of his brothers died from hepatitis C.  

In July 2005, the Veteran wrote that he got tattoos while on 
active duty.  He also wrote that he shared a razor blade but 
did not indicate when.  He requested that a medical opinion 
be obtained to determine whether his hepatitis C was due to 
the tattoos or air gun injections.  

The only evidence of record which links the currently 
existing hepatitis C to the Veteran's active duty service is 
the Veteran's and his representative's allegations and 
testimony.  They are not competent to provide an opinion as 
to the an etiologic link between the currently existing 
hepatitis C and the Veteran's active duty service.  This is 
not a simple medical diagnosis.  

In an attempt to verify the Veteran's claim, VA arranged for 
the Veteran to be examined in July 2008.  It was written that 
the Veteran was diagnosed with hepatitis C in 1995.  The 
Veteran reported hepatitis C risk factors of multiple sexual 
partners and tattoos.  He received the first tattoo while on 
active duty sometime between 1967 and 1970 and a second 
tattoo in 1991.  He also had a third tattoo which he did 
himself prior to entering service.  He denied ever having a 
blood transfusion, intravenous drug use, sharing needles, 
accidental needle puncture, hemodialysis or cocaine use.  The 
Veteran informed the examiner that he received air gun 
injections during active duty and he never saw the needles 
changed or the air guns cleaned.  The Veteran reported that 
he had a cousin and a brother who died due to hepatitis C and 
another brother who was infected.  The pertinent impression 
was hepatitis C.  The examiner noted that his review of the 
records failed to demonstrate medical documentation of known 
risk factors for hepatitis C.  Transmission of Hepatitis C 
with air gun injectors is possible in theory but there is a 
lack of scientific evidence to document this transmission.  
The history given by the Veteran indicates risk factors of 
tattoos during service and also after service and multiple 
sexual partners.  The examiner wrote that, because he had no 
way of knowing when or how the hepatitis C was transmitted, 
the examiner would be unable to give an opinion without 
resorting to mere speculation if the hepatitis C was from the 
self-reported air gun vaccination that he received in the 
military, the tattoo he reported he received while in the 
military, the tattoo he received following military service 
or the multiple sexual partners during the Veteran's 
lifetime.  

The Board notes that service connection cannot be based on 
speculative opinions.  

No other health care professional has provided an opinion as 
to the etiology of the hepatitis C.  As there is no competent 
evidence of record linking the currently existing hepatitis C 
to the Veteran's active duty service, the claim must be 
denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hepatitis C is denied.  


REMAND

The Veteran has claimed entitlement to service connection for 
a respiratory disorder.  He has alleged, in part, that the 
disability is due to either his exposure to herbicides or 
asbestos while he was serving on active duty.  A VA 
examination was conducted in July 2008 to determine the 
etiology of any respiratory disorder found on examination.  
The examiner diagnosed the presence of severe chronic 
obstructive pulmonary disease.  He opined that the disorder 
was not etiologically linked to the Veteran's active duty 
service.  However, the examiner did not provide an opinion as 
to whether the respiratory disorder was linked to herbicide 
or asbestos exposure which occurred during active duty.  The 
examiner did note that chronic obstructive pulmonary disease 
risk factors included environmental exposures other than 
smoking.  The examiner also noted that there were no chronic 
obstructive pulmonary disease risk factors other than smoking 
documented in the service treatment records.  The Board noted 
at the time of the July 2007 remand that the Veteran worked 
as a wheeled vehicle mechanic while on active duty and could 
have been exposed to asbestos while working on vehicle 
brakes.  The Board finds an addendum opinion must be obtained 
which addresses whether the Veteran has chronic obstructive 
pulmonary disease which was the result of exposure to 
asbestos or herbicides while on active duty.  In connection 
with this, the Board notes that the Veteran has not been 
provided with the pertinent laws and regulations which deal 
with service connection claims secondary to herbicide and/or 
asbestos exposure.  VA has not conducted any of the M21-1 
development set out for asbestos claims.  

The VA Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C (Manual), provides 
information concerning claims for service connection for 
disabilities purportedly resulting from asbestos exposure.  
The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether: (1) service records demonstrate 
the veteran was exposed to asbestos during service; (2) 
development has been accomplished sufficient to determine 
whether the veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors.  Id. at Subsection (h).  See also 
VAOPGCPREC 4-2000; 65 Fed. Reg. 33,422 (2000).

The Veteran, who served approximately one year and 11 months 
in Vietnam, was also not provide with the pertinent 
regulations governing claims for service connection based on 
herbicide exposure.  As the issue on appeal is being remanded 
for the development set out above, the Board finds that the 
Veteran should also be provided with this information.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for respiratory disorders since 
March 2008.  After securing any necessary 
releases, obtain these records which have 
not already been associated with the 
claims file.

2.  Ensure that the development set out 
in M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C regarding alleged asbestos 
exposure has been conducted to the extent 
possible.  

3.  Provide the Veteran with proper VCAA 
notification regarding pertinent laws and 
regulations governing claims of 
entitlement to service connection based 
on herbicide exposure and/or asbestos 
exposure.  

4.  After the above is completed to the 
extent possible, arrange for the claims 
file to be sent to the examiner who 
conducted the July 2008 VA examination to 
obtain an opinion as to the extent and 
etiology of any respiratory disorder 
found on examination.  If it is 
established that the Veteran had asbestos 
exposure during active duty, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that any 
currently existing respiratory disorder 
was etiologically linked to the asbestos 
exposure during active duty.  The 
examiner should also provide an opinion 
as to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any currently existing respiratory 
disorder was etiologically linked to 
herbicide exposure during active duty.  
The exposure of herbicides is presumed 
based on the Veteran's Vietnam service.  
A detailed rationale for all opinions 
expressed should be furnished.  If any 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state.  

If the examiner who conducted the July 
2008 VA examination is not available, 
arrange for the claims file to be 
reviewed by a suitably qualified health 
care professional who is to be requested 
to provide opinions as to the etiology of 
any and all respiratory disorders found 
on examination.  The claims file must be 
provided to the examiner for review of 
pertinent documents therein.  All 
findings should be reported in detail.  
Any further indicated special studies, 
should be conducted.  The examiner should 
review the results of any testing prior 
to completion of the reports.  

If it is established that the Veteran had 
asbestos exposure during active duty, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any currently existing lung disorder was 
etiologically linked to the asbestos 
exposure during active duty.  The 
examiner should also provide an opinions 
as to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any currently existing lung disorder 
was etiologically linked to the herbicide 
exposure during active duty.  The 
examiner must provide an opinion as to 
whether any currently existing 
respiratory disorder found on examination 
was directly linked to the Veteran's 
active duty service.  

A detailed rationale for all opinions 
expressed should be furnished.  If any 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state.  

5.  After undertaking any additional 
development which may be deemed 
necessary, review the expanded record and 
determine whether service connection for 
a respiratory disorder can be granted.  
If the claim remains denied, the Veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case addressing all 
evidence obtained since issuance of the 
last supplemental statement of the case, 
and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


